Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election required in the previous office action has been withdrawn in view of the overlap in search performed.
	The instant claims are directed to a method of purifying metal oxide particles.  The prior art is replete with examples of forming metal oxide (and in particular Fe3O4 particles) in a synthesis employing an aliphatic ether as a solvent followed by flocculation of the product by addition of a flocculant such as methanol, ethanol or acetone.  As set forth in the rejections below, the mixing of said flocculant into the reaction product including an aliphatic ether is patently indistinguishable from washing with a combination of ether and flocculant.  In general, the prior art is less concerned with the relative proportions of each.  The instant specification includes convincing evidence that a one to one ratio of ether and flocculant is particularly effective in the instant process.  Absent a specific teaching, a prior art disclosure using a mixture of ether and flocculant of a significantly different or even undisclosed ratio of ether to flocculant is not enough, on its own, to make obvious a process requiring a one to one ratio.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if a “use” is intended to be directed to a product or a process.  The instant use claim fails to set forth particular process steps that would be necessary to particularly point out and distinctly claim the scope of the instant invention.  The examiner notes that amendment of claim 49 to a process of using type claim may expose the amended claim to a finding that is patentably distinct and was not elected by the original presentation of the claims.  Examiner suggest cancellation of claim 49 to minimize issues preventing the application from being found in allowable condition.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The prior cited hereunder is representative of the large body of prior art disclosing washing the particulate products of metal oxide synthesis in the presence of a combination of aliphatic ether and flocculant.

Claim(s) 30, 31, 33, 34, 35, 37, 38, 40- 46 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130220178
Example 1 of the reference teaches a process of forming titanium oxide wherein a precipitate thereof is formed in a mixture comprising ethanol and diethyl ether in a ratio of about 1:18.  The solid product is separated from the solvent by centrifuge then undergoes further washing and centrifuging in pure diethyl ether and finally, resuspension in ethanol.  Examples 4 and 5 expand the same process to include formation of niobium, tantalum, hafnium, zirconium, manganese, aluminum, iron, chromium and vanadium.  With respect to claims 37, 38, 40-42 and 45 diethyl ether is a nonpolar solvent.  (I.e. as diethyl either may be considered both a non-polar solvent and a flocculant, pure diethyl ether can be construed as a 1:1 mixture of non-polar solvent and flocculant).



Claim(s) 30-38, 40, 41, 44 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2008/0203351
Example 1 of the reference teaches a process wherein Fe3O4 nanocrystals are washed in a 3:1 mixture of (diethyl) ether and acetone then the solids are separated and vacuum dried.  In examples 40 and 43, similar crystals are washed three times in a mixture of methanol and ether. After washing, the crystals are “redissolved in water”.  With respect to claims 37 and 38, diethyl ether is a nonpolar solvent.

Claim(s) 30, 31, 33, 34, 35, 37, 38 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0275201.
Example 3 of the reference teaches a process including washing particles of barium zirconate, separated off from a synthesis mixture by centrifuge, in mixture of ethanol and diethyl ether followed by separation and drying.  With respect to claims 37 and 38, diethyl ether is a nonpolar solvent.


Claim(s) 30, 31, 33, 34, 35, 36, 37, 38, 40-42     and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al.
The “Experimental Section” of Li et al teaches precipitation of Fe3O4 from a synthesis mixture using a 1:3  mixture of methanol and diethyl ether followed by redispersion in acetone .

Claim(s) 30, 31, 33, 34, 35, 37, 38, 40, 41, 44, 45, 46 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al.
The “Experimental Section” of the reference teaches a precipitation and isolation of Fe3O4 crystals from a 1:5 mixture of ethanol and (diethyl) ether followed by repeated cycles of redispersion in ethanol and precipitation by ether (i.e. the precipitation step is indistinguishable from “washing” in a mixture of ethanol and ether.  With respect to claims 37, 38, 40-42 and 45, diethyl ether is a nonpolar solvent.

Claims 32, 39, 43, 51 and 52 are objected to as being dependent upon a rejected base claims but, would be allowable if rewritten to include all the limitations of the base and any intervening claim.  The prior art fails to teach or suggest the results obtained by using a 1:1 ratio of aliphatic ether and flocculant.  The prior art fails to teach or suggest the results obtained by using hexane as the non-polar solvent in claim 43.
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732